 



Exhibit 10.6.8

STATE OF NEW JERSEY

DEPARTMENT OF HUMAN SERVICES

DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES

AND

AMERIGROUP NEW JERSEY, INC.

AGREEMENT TO PROVIDE HMO SERVICES

In accordance with Article 7, section 7.11.2A and 7.11.2B of the contract
between AMERIGROUP New Jersey, Inc. and the State of New Jersey, Department of
Human Services, Division of Medical Assistance and Health Services (DMAHS),
effective date October 1, 2000, all parties agree that the contract shall be
amended, effective January 1, 2005 , as follows:



  1.   Article 5, “Enrollee Services” Sections 5.2(A)10 (new); 5.2(C);
5.3.1(B)8; 5.3.2(F) (new) and 5.4(C) shall be amended as reflected in Article 5,
Sections 5.2(A)10, 5.2(C), 5.3.1(B)8, 5.3.2(F) and 5.4(C) attached hereto and
incorporated herein.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.8

All other terms and conditions of the October 1, 2000 contract and subsequent
amendments remain unchanged except as noted above.

The contracting parties indicate their agreement by their signatures.

             
   AMERIGROUP
       State of New Jersey
 
     
   New Jersey, Inc.
       Department of Human Services
 
    BY:
/s/ Norine Yukon
  BY:    
 
     
 
   

      Ann Clemency Kohler
 
    TITLE:  
President & CEO
  TITLE:    Director, DMAHS  
 
     
 
    DATE:
11/23/04
  DATE:            

       
APPROVED AS TO FORM ONLY
 
 
   
Attorney General
 
 
   
State of New Jersey
 
 
   
BY:
         
Deputy Attorney General
   
DATE:   
   

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.8

5.2 AID CATEGORIES ELIGIBLE FOR CONTRACTOR ENROLLMENT



  A.   Except as specified in Article 5.3, all persons who are not
institutionalized, belong to one of the following eligibility categories, and
reside in any of the enrollment areas, as identified in Article 5.1, are in
mandatory aid categories and shall be eligible for enrollment in the
contractor’s plan in the manner prescribed by this contract.



  1.   Aid to Families with Dependent Children (AFDC)/Temporary Assistance for
Needy Families (TANF);     2.   AFDC/TANF-Related, New Jersey Care...Special
Medicaid Program for Pregnant Women and Children;     3.   SSI-Aged, Blind,
Disabled, and Essential Spouses;     4.   New Jersey Care...Special Medicaid
programs for Aged, Blind, and Disabled;     5.   Division of Developmental
Disabilities Clients including the Division of Developmental Disabilities
Community Care Waiver;     6.   Medicaid only or SSI-related Aged, Blind, and
Disabled;     7.   Uninsured parents/caretakers and children who are covered
under NJ FamilyCare;     8.   Uninsured adults and couples without dependent
children under the age of 23 who are covered under NJ FamilyCare.     9.  
Restricted alien parents, excluding pregnant women.
    10.   Children in DYFS custody residing in resource families.



  B.   The contractor shall enroll the entire Medicaid case, i.e., all
individuals included under the ten digit Medicaid identification number.    
C.   DYFS. Individuals who are eligible through the Division of Youth and Family
Services may enroll voluntarily, except those children in DYFS custody residing
in resource families are required to enroll. All individuals eligible through
DYFS shall be considered a unique Medicaid case and shall be issued an
individual 12 digit Medicaid identification number, and may be enrolled in
his/her own MCO.     D.   The contractor shall be responsible for keeping its
network of providers informed of the enrollment status of each enrollee.    
E.   Dual eligibles (Medicaid-Medicare) may voluntarily enroll.   5.3 EXCLUSIONS
AND EXEMPTIONS
    Persons who belong to one of the. eligible populations (defined in 5.2A)
shall not be subject to mandatory enrollment if they meet one or more criteria
defined in this Article. Persons who fall into an “excluded” category
(Article 5.3.1A) shall not be eligible to

     
Amended as January 1, 2005
  VIII-2

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.8



  9.   The following types of dual beneficiaries: Qualified Medicare
Beneficiaries (QMBs) not otherwise eligible for Medicaid; Special Low-Income
Medicare Beneficiaries (SLMBs); Qualified Disabled and Working Individuals
(QDWIs); and Qualifying Individuals 1 and 2.



  B.   The following individuals shall be excluded from the Automatic Assignment
process described in Article 5.4C but may voluntarily enroll:



  1.   Individuals whose Medicaid eligibility will terminate within three
(3) months or less after the projected date of effective enrollment.     2.  
Individuals in mandatory eligibility categories who live in a county where
mandatory enrollment is not yet required based on a phase-in schedule determined
by DMAHS.     3.   Individuals enrolled in or covered by either a Medicare or
commercial HMO will not be enrolled in New Jersey Care 2000+ contractor unless
the New Jersey Care 2000+ contractor and the Medicare/commercial HMO are the
same.     4.   Individuals in the Pharmacy Lock-in or Provider Warning or
Hospice programs.     5.   Individuals in eligibility categories other than
AFDC/TANF, AFDC/TANF-related New Jersey Care, SSI-Aged, Blind and Disabled
populations, the Division of Developmental Disabilities Community Care Waiver
population, New Jersey Care - Aged, Blind and Disabled, or NJ FamilyCare Plan A.
    6.   Children awaiting adoption through a private agency.     7.  
Individuals identified as having more than one active eligible Medicaid number.
    8.   DYFS Population.(Exception: Children in DYFS custody residing in
resource families.



  C.   The following individuals shall be excluded from the Automatic Assignment
process:



  1.   Individuals included under the same Medicaid Case Number where one or
more household member(s) are exempt.     2.   Individuals participating in NJ
FamilyCare Plans B, C, D, and H [Managed Care is the only program option
available for these individuals].

     
Amended as January 1, 2005
  VIII-4

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.8



  E.   Individuals who do not have a choice of at least two (2) PCPs within
thirty (30) miles of their residence.     F.   Children in DYFS custody residing
in resource families. Resource families may request an exemption for children:



  1.   In short-term placements (up to 2 months)     2.   In Special Home
Service Provider (SHSP) homes     3.   Whose doctors do not participate in any
contractor’s plan     4.   Who use many doctors that are not part of the same
MCO     5.   Without a HMO doctor in their area

5.4 ENROLLMENT OF MANAGED CARE ELIGIBLES



  A.   Enrollment. The health benefits coordinator (HBC), an agent of DMAHS,
shall enroll Medicaid and NJ FamilyCare applicants. The HBC will explain the
contractors’ programs, answer any questions, and assist eligible individuals or,
where applicable, an authorized person in selecting a contractor. The contractor
may also enroll and directly market to individuals eligible for Aged, Blind, and
Disabled (ABD) benefits. The contractor shall not enroll any other
Medicaid-eligible beneficiary except as described in Article 5.16.1.(A).2.
Except as provided in 5.16, the contractor shall not directly market to or
assist managed care eligibles in completing enrollment forms. The duties of the
HBC will include, but are not limited to, education, enrollment, disenrollment,
transfers, assistance through the contractor’s grievance/appeal process and
other problem resolutions with the contractor, and communications. The duties of
the contractor, when enrolling ABD beneficiaries will include education and
enrollment, as well as other activities required within this contract. The
contractor shall cooperate with the HBC in developing information about its plan
for dissemination to Medicaid/NJ FamilyCare beneficiaries.     B.   Individuals
eligible under NJ FamilyCare may request an application via a toll-free number
operated under contract for the State, through an outreach source, or from the
contractor. The applications, including ABD applications taken by the
contractor, may be mailed back to a State vendor. Individuals eligible under
Plan A also have the option of completing the application either via a mail-in
process or on site at the county welfare agency. Individuals eligible under Plan
B, Plan C, Plan D, and Plan H have the option of requesting assistance from the
State vendor, the contractor or one of the registered servicing centers in the
community. Assistance will also be made available at State field offices (e.g.
the Medical Assistance Customer Centers) and county offices (e.g. Offices on
Aging for grandparent caretakers).

     
Amended as January 1, 2005
  V-6

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.8



  C.   Automatic Assignment. Medicaid eligible persons who reside in enrollment
areas that have been designated for mandatory enrollment, who qualify for
AFDC/TANF, ABD, New Jersey Care...Special Medicaid programs eligibility
categories, NJ FamilyCare Plan A, Children in DYFS custody residing in resource
families, and SSI populations, who do not meet the exemption criteria, and who
do not voluntarily choose enrollment in the contractor’s plan, shall be assigned
automatically by DMAHS to a contractor.

5.5 ENROLLMENT AND COVERAGE REQUIREMENTS



  A.   General. The contractor shall comply with DMAHS enrollment procedures.
The contractor shall accept for enrollment any individual who selects or is
assigned to the contractor’s plan, whether or not they are subject to mandatory
enrollment, without regard to race, ethnicity, gender, sexual or affectional
preference or orientation, age, religion, creed, color, national origin,
ancestry, disability, health status or need for health services and will not use
any policy or practice that has the effect of discrimination on the basis of
race, color, or national origin.     B.   Coverage commencement. Coverage of
enrollees shall commence at 12:00 a.m., Eastern Time, on the first day of the
calendar month as specified by the DMAHS with the exceptions noted in
Article 5.5. The day on which coverage commences shall be the enrollee’s
effective date of enrollment.     C.   The contractor shall accept enrollment of
Medicaid/NJ FamilyCare eligible persons within the defined enrollment areas in
the order in which they apply or are auto-assigned to the contractor (on a
random basis with equal distribution among all participating contractors)
without restrictions, within contract limits. Enrollment shall be open at all
times except when the contract limits have been met. A contractor shall not deny
enrollment of a person with an SSI disability or New Jersey Care Disabled
category who resides outside of the enrollment area. However, such enrollee with
a disability shall be required to utilize the contractor’s established provider
network. The contractor shall accept enrollees for enrollment throughout the
duration of this contract.     D.   Enrollment timeframe. As of the effective
date of enrollment, and until the enrollee is disenrolled from the contractor’s
plan, the contractor shall be responsible for the provision and cost of all care
and services covered by the benefits package listed in Article 4.1. Enrollees
who become eligible to receive services between the 1st through the end of the
month shall be eligible for Managed Care services in that month. When an
enrollee is shown on the enrollment roster as covered by a contractor’s plan,
the contractor shall be responsible for providing services to that person from
the first day of coverage shown to the last day of the calendar month of the
effective date of disenrollment. DMAHS will pay the contractor a capitation rate
during this period of time.

     
Amended as January 1, 2005
  V-7

 